DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16, 18-21 are allowable. Claims 4-5, 12-16, 19, 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on 1/6/22, is hereby withdrawn and claims -5, 12-16, 19, 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-16, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the second facet being configured to butt-couple to the first face of the at least one PIC chip, the at least one second waveguide at the second facet being configured to butt-couple the optical signals with the at least one first waveguide of the at least one PIC chip; and one or more stands being vertically arranged between the substrate and at least one of the at least one WG chip and the at least one PIC, the one or more stands being configured to horizontally align the butt-coupling between the at least one second waveguide of the at least one WG chip with the at least one first waveguide of the at least one PIC chip in combination with the rest of claim 1, 18 for the reasons stated by Applicant in the Remarks section filed 7/14/22.
It is noted that each of respective claims 1, 18 is allowable because the unique combination of each and every specific element stated in the respective claim.
The prior art, either alone or in combination, does not disclose or render obvious butt-coupling a second facet of the at least one WG chip to a face of the at least one PIC chip; butt-coupling the optical signals between at least one first waveguide of the at least one WG chip with at least one second waveguide of the at least one PIC chip by horizontally aligning the at least one first waveguide at the second facet of the at least one WG chip to the at least one second waveguide of the at least one PIC chip using one or more stands being vertically arranged between the substrate and at least one of the at least one WG chip and the at least one PIC chip; and connecting the optical signals of the at least one fiber block to the at least one first waveguide at a first facet of the at least one WG chip in combination with the rest of claim 21 for the reasons stated by Applicant in the Remarks section filed 7/14/22.
It is noted that claim 21 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874